Citation Nr: 1232501	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  05-11 659	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected hepatitis C.

2. Entitlement to total disability rating due to individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from October July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a February 2007 decision, the Board denied the claim at issue.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 memorandum decision, the Court vacated the Board's decision and remanded the case for further action.  In September 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), to allow for further development of the record, and it now returns to the Board for appellate review. 

With regard to representation, the Board observes that in March 2003, the Veteran submitted a VA Form 21-22 appointing AMVETS as his representative in claims before VA.  The Veteran has not explicitly revoked this representation.  In June 2007, he authorized release of his records to a private attorney, but he did not appoint this attorney as his representative.  The Board notes that the Veteran represented himself before the Court.  The Veteran's choice to represent himself pro se before the Court does not automatically revoke the appointment of a representative for claims with VA.  However, in a September 2010 communication to the Board, the Veteran referred to himself as a "self-represented petitioner" and in a copy of a communication the Veteran submitted to the Court in December 2010, he indicated that he was representing himself.  While neither of these documents constitutes a formal revocation of representation, the Board construes them as such.  Accordingly, the Board determines that the Veteran is no longer represented by AMVETS in his appeal before the Board. 

The issue of entitlement to TDIU is addressed in the remand portion of the decision below, and is REMANDED to the RO via the AMC in Washington, DC.

FINDING OF FACT

The Veteran has been shown to have daily fatigue, malaise, anorexia, and hepatomegaly without dietary restriction, continuous medication, or weight loss; he has not experienced incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for service-connected hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7354 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in September 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to ask the Veteran to identify any additional treatment records relevant to his claim, to obtain additional VA treatment records dated after September 2005, and to schedule another VA examination to assess the current nature and severity of the service-connected disability.  VA outpatient treatment records dated through May 2010 were added to the claims file.  The Veteran stated that there were no additional treatment records.  As for the VA examination, an examination was scheduled several times, but each time the Veteran failed to report.  Moreover, he expressed his intent not to attend another VA examination, preferring that his claim be decided on the evidence of record.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the September 2010 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court, in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in June 2003, prior to the initial unfavorable AOJ decision issued in October 2003.  An additional letter was sent in December 2010.

The Board observes that the June 2003 letter advised the Veteran that he needed to show that his service-connected disability had gotten worse and of his and VA's obligations in providing evidence for consideration.  The December 2010 letter also informed him of how to substantiate disability ratings and effective dates generally.  
Even though the December 2010 notice was not timely with the original rating decision, the Board notes that as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case or supplemental statement of the case constitutes a "readjudication decision" that complies with all due process requirements if preceded by adequate VCAA notice.  See id.  Subsequent to the December 2010 VCAA letter, the Veteran was provided with an SSOC that readjudicated his claim, thereby rectifying any timing deficiency.  Therefore, the Board determines that the Veteran has been provided with all necessary notice in this case. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA medical records and the reports of September 2003 and November 2004 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  He has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of his claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner documented the Veteran's subjective complaints and medical history and clinically evaluated the Veteran.  Thereafter, in the reports, he provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  The Board observes that neither examination report reflects that the examiner reviewed the claims file.  However, this factor alone does not render the examinations inadequate.  In an increased rating claim, the current findings are most relevant to an equitable outcome.  As the findings are consistent with the medical history outlined in the claims file, the Board does not find the examinations to be inadequate.  Moreover, the Board observes that the Veteran has refused to attend any future scheduled VA examinations with regard to this claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4) . 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation o f the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board also notes that the Court has held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected hepatitis C disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service-connected hepatitis C is currently assigned a 10 percent disability evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under that diagnostic code, a 10 percent disability evaluation is contemplated when there is intermittent fatigue, malaise, and anorexia; or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks during the past 12 month period.  A 20 percent disability evaluation is warranted when there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  A 40 percent evaluation is in order in cases of daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly.  Finally, a 100 percent rating requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

In addition, a note following the rating criteria provides that, for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

The Veteran filed his claim for an increased rating in March 2003.  Thus, the appeal period began in March 2003, and the relevant evidence includes personal statements, VA treatment records, and the reports of September 2003 and November 2004 VA examinations.   
At the September 2003 VA examination, which was scheduled to assess the Veteran's diabetes mellitus, he reported recurrent dull aching pain in the lower abdomen and occasional episodes of nausea.  The physical examination revealed moderate tenderness to palpation in the right upper quadrant.  The liver was palpable approximately two finger breadths below the costal margin.  The Veteran's appetite and diet were reported to be fairly good.  The Veteran's hepatitis was noted to be improved. 

At the November 2004 VA examination, the examiner documented that the Veteran had not experienced frank liver failure.  Current symptoms included vague abdominal pain, some nausea, and weakness.  The Veteran was not, and had not been, jaundiced.  He did not have clay-colored stools.  The physical examination revealed an enlarged, but not tender, liver and no hepatic bruit or nodularity.  The examiner stated that blood work showed chronic minimal elevations in the Veteran's aminotransaminases and so he was a candidate for liver biopsy.  The examiner reported that without a biopsy, it was impossible to state whether the Veteran had chronic liver inflammation significant enough to warrant hepatitis C treatment.  There were currently no symptoms that could easily or definitely be attributed to hepatitis.  

By way of background, the Board observes that VA treatment records reflect that the Veteran had attended a hepatitis C class at a VA medical center in January 2003, at which he expressed interest in treatment for his hepatitis C.  Testing was negative for hepatitis B, for which he was immunized.  

A March 2003 treatment note indicated that the Veteran's diabetes mellitus would need to be better controlled prior to beginning any treatment protocols.  A January 2004 abdominal and pelvic CT did not reveal any liver abnormality.  In February 2004, an upper GI revealed atrophic gastritis and an atrophic region in the duodenum, and then the Veteran was seen again at VA for abdominal pain.  An April 2004 endoscopy and biopsy revealed chronic mild inflammation in the duodenum and chronic gastritis in the antrum.  There was evidence of H. pylori infection, and the Veteran was treated with antibiotics and proton pump inhibitors.  

In March 2005, the Veteran still had complaints of abdominal pain in the liver area and physical examination revealed mild tenderness to palpation of the abdomen.  A June 2005 CT showed a prominent spleen with no changes in the liver.  

A liver biopsy was finally performed in August 2005.  The results showed hepatic parenchyma presenting minimal fatty change.  There was a rare focus of lymphoid-like collection of lymphocytes present.  The portal spaces contained a slightly increased number of lymphocytes.  There was minimal periportal inflammation, and occasional unicellular necrosis.  The reticulin stain showed no distortion of the hepatic plate architecture.  The trichrome stain showed no increased portal fibrosis.  The assessment was chronic hepatitis C, Grade II.  The treatment note states that the Veteran would prefer to wait for treatment and agreed to a follow-up in three to six months time.  The Board notes that there is no such follow-up appointment within the VA treatment records obtained.

The Veteran was seen by VA again for an endoscopy in September 2006 for symptoms of dysphagia.  No source for the dysphagia was revealed.  In October 2006, a GI consult also noted the reports of dysphagia, heartburn, and gas.  There was no weight loss.  

As indicated above, the Veteran did not identify any additional treatment records he wished to be considered, and he refused another VA examination to assess the current severity of his symptoms, in spite of the fact he argued in his VA Form 9 that the November 2004 VA examination report was inadequate. 

Thus, the remaining evidence in this case is his personal statements.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  In this case, the Veteran is competent to describe many of the symptoms he contends are due to his service-connected hepatitis C and its impact on his liver, such as fatigue, malaise, and anorexia.
In his November 2004 notice of disagreement, the Veteran stated that his service-connected hepatitis C negatively affected his life significantly more than 10 percent.  He reported daily severe fatigue and pain and that he does not sleep at night and has mental confusion.  He indicated that despite various tests and medications, nothing has alleviated his symptoms of his inflamed liver.  

In his April 2005 VA Form 9, the Veteran again reported pain, and that his liver was very tender and distended.  He indicated that he had worsening memory loss and a loss of appetite with his weight going up and down depending on what was happening in his body   

In his appellate brief submitted to the Court in May 2008, the Veteran stated that he had daily fatigue, malaise, and anorexia without weight loss.  He said that since 1997, he had also had nausea, arthralgia, and right upper quadrant pain having a total duration of at least two weeks. 

As indicated, there are two ways by which a rating in excess of 10 percent may be supported, via symptomatology alone and via incapacitating episodes.  38 C.F.R. § 4.114, Diagnostic Code 7345.  With regard to incapacitating episodes, at a minimum, the competent evidence must show incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  Id.

In this case, the Board finds that the Veteran has not had incapacitating episodes as defined by VA regulations.  First, an incapacitating episode is a period of acute symptoms requiring bed rest and treatment by a physician.  Diagnostic Code 7345, Note.  In his May 2009 appellate brief, the Veteran argued that his arthralgia, nausea, and right upper quadrant pain had a total duration of two weeks.  While the two weeks is the minimum duration for an incapacitating episode for a rating in excess of 10 percent, the Veteran did not describe the symptoms as causing an incapacitating episode or requiring bed rest.  The medical evidence also does not show that the Veteran was ever treated by a physician during a period of acute symptoms requiring bed rest.  Also, no acute exacerbation of symptoms is reported.  Rather the complaints of pain are consistent across the treatment records, and the Veteran's descriptions of his physical capabilities show little variation as well.  Accordingly, the Board finds that a rating in excess of 10 percent for service-connected hepatitis C is not warranted based on the criteria of incapacitating episodes.

With regard to the Veteran's symptomatology, the Board first notes that the Veteran has had an enlarged liver during the appeal period.  The September 2003 VA examiner stated that the liver was palpable, and the November 2004 VA examiner described the Veteran's liver as being enlarged.  Thus, the Board finds that the Veteran has hepatomegaly.  

It is less apparent that the Veteran has had anorexia during the appeal period.  In his March 2005 VA Form 9, the Veteran indicated that he had loss of appetite and that his weight went up and down.  In his May 2008 appellate brief, he reported anorexia, but without weight loss.  The Veteran's eating habits were particularly addressed in treatment notes related to his diabetes.  In April 2003, the Veteran's reported meal pattern was breakfast, lunch, dinner, and snacks, with several (two to three) meals skipped per week.  Food intake included foods high in fat on a daily basis.  In May 2005, his typical meal pattern included breakfast, lunch, and dinner with only several missed scheduled meals or snacks per week.  In July 2005, the Veteran's meal pattern was breakfast, lunch, and dinner.  Again, several meals per week were skipped, and high fat foods were eaten on a daily basis.  Loss of appetite was not noted in these records, and at his September 2003 VA examination, his appetite was reported to be fairly good.  Nevertheless, not being hungry is a symptom observable by the Veteran; therefore, the Board determines that the Veteran experiences loss of appetite.

Additionally, the medical evidence shows that the Veteran experienced some weight loss in 2005.  In April 2003, his weight was recorded as 183.8 pounds.  In August 2003, his weight was 184 pounds, and in September 2003, it was 187 pounds.  In October 2004, the recorded weight was 200 pounds, followed by 195 pounds in November 2004, and 204 pounds in December 2004.  In May 2005, his weight was 197 and in August 2005, it was 190.9.  Accordingly, the Veteran appears to have lost just over 13 pounds between December 2004 and August 2005.  

With respect to the Veteran's complaints of fatigue, malaise, and nausea, he has reported having these symptoms daily and they are, again, symptoms that he is competent to describe.  In April 2003, his daily exercise was documented as being for more than an hour in total duration.  A May 2005 VA diabetic clinic note that reports a regular exercise program for 45 to 60 minutes a day, and an August 2005 treatment note related to his liver biopsy reports exercise several times per week for more than an hour.  Thus, his activity level was overall consistent throughout the appeal period.  

The Board observes that the Veteran has taken issue with the notes from May 2005 and August 2005, apparently to the extent they belie his assertions of fatigue.  The Veteran's argument against these statements emphasizes that his exercise includes daily chores around the house and yard, including mowing the lawn and that he does not work continuously.  The Board notes that such activities were included in the description on the form of activities to be considered as exercise, and there is nothing in the record that states that the duration of time necessarily reflected continuous activity.  Moreover, the fact that the Veteran does has an hour of physical activity each day does not in and of itself belie his assertions of daily fatigue or malaise.  Fatigue is defined as a state of increased discomfort and decreased efficiency resulting from prolonged or excessive exertion.  Dorland's Illustrated Medical Dictionary, p. 691 (30th ed. 2003).  The medical definition of malaise is a vague feeling of bodily discomfort and fatigue.  Id. at 1112.  The Board determines it is reasonable that the Veteran could experience both fatigue and malaise and still engage in an hour of physical exertion doing chores around the house and yard.  Accordingly, the Board concludes that the Veteran experiences both fatigue and malaise.  

Finally with regard to the Veteran's complaints of pain, tenderness on palpation and complaints of right upper quadrant pain are documented in treatment records and upon VA examination.  Accordingly, the Board concludes that the Veteran experiences pain.            
Thus, to reiterate the Board has concluded that the Veteran has symptoms of fatigue, malaise, anorexia, nausea, and pain in his abdomen.  Even so, the Board is uncertain that the Veteran's service-connected hepatitis C is the cause of all, or any of these symptoms.  The Board observes that throughout the appeal period, the Veteran has experienced uncontrolled diabetes mellitus, as well as recurrent dysphagia and reflux.  In addition, the November 2004 VA examiner stated that there were currently no symptoms that could easily or definitely be attributed to hepatitis.  

In particular, his complaints of pain are documented in medical records as associated with his complaints regarding his liver; however, while the Veteran exhibits tenderness on palpation, the medical evidence is not clear that the severe to very severe pain the Veteran is reporting is due to his service-connected hepatitis C.  

While an August 2000 treatment note is outside the appeal period, the Board observes that the cause of the right upper quadrant pain was not certain and both neuropathy and malabsorption due to a prior small bowel obstruction were suspected.  The September 2003 VA examiner documented dull, aching pain.  In February 2004, the pain was associated with unrelated gastrointestinal complaints.  The November 2004 VA examiner did not associate any of the Veteran's subjective symptoms with his service-connected hepatitis C.  Nevertheless, there is insufficient evidence for the Board to conclude that the Veteran's complaints of pain are more likely due to something other than his liver.  Accordingly, the Board determines that the Veteran's complaints of pain are at least as likely as not due to his service-connected hepatitis C and its impact on his liver.

However, with respect to his weight loss, the Board notes that, while there was some weight loss in 2005, the Veteran's weight was still above his weight at the start of the appeal period.  Further, the Veteran's physicians do not express concern over the loss of weight he experienced or identify it as an effect of his service-connected hepatitis C.  Further, for reference, the Board notes that in October 2002, the Veteran weighed 180 pounds and stated that he (not his physician) was not satisfied with his weight and wanted to gain weight, which the above evidence shows he succeeded in doing.  Moreover, the Board notes that in his May 2008 appellate brief, the Veteran stated he did not have weight loss.  In light of the above facts, the Board determines that the Veteran's service-connected hepatitis C was not productive of weight loss.   

Finally, the medical evidence does not show that dietary restrictions or medication is required to treat the Veteran's symptoms.  With respect to dietary restrictions, the Veteran's diet and food intake is monitored by the providers who treat his diabetes mellitus.  His treatment providers when discussing his hepatitis C do not make particular note of his diet.  Therefore, the Board finds that any dietary restrictions the Veteran is prescribed are more likely as not due to his diabetes mellitus.  

As for medication, even after the Veteran's August 2005 biopsy, the Veteran decided to wait for treatment and the provider simply asked that he agree for a follow-up liver panel every three to six months.  There was no indication that any treatment was required at that time to alleviate the Veteran's symptoms.  Additionally, there were only four VA treatment records available for review dated after 2005, and none of them were related to hepatitis C treatment.  Moreover, the Veteran has declined to identify any other treatment records pertinent to his claim, and the Board presumes that if there were evidence of medication or treatment prescribed for his service-connected hepatitis C that was not of record with VA, the Veteran would have submitted the records or asked that VA obtain them.  

The Board acknowledges the Veteran's arguments with respect to why he has not chosen to pursue interferon treatment, including discussions with interferon patients and medical providers telling him that interferon only helps about 30 percent of patients that he was not eligible for treatment until his blood sugars stabilized.  The Veteran has also argued that he was told by VA that interferon treatment works better with one hepatitis geno-type and that his geno-type has not been identified by VA.  However, this assertion is erroneous a May 2005 VA treatment record states that 2003 lab results showed the Veteran's Genotype to be 1 and 2.   

Nevertheless, while one of the rating criteria is that the symptoms require medication or treatment, the question is not whether the Veteran participates in treatment or does not participate in treatment, but whether a medical professional has determined the treatment is required to manage the disability.  As discussed, while the August 2005 biopsy indicated that the Veteran was a candidate for interferon, the treatment evidence does not show that the interferon is required at this time or that the Veteran is not engaging in treatment against medical advice.  Further, the sparse treatment records dated after August 2005 are not relevant to his service-connected hepatitis C.  Finally, even though the Veteran regularly reports pain that is severe to very severe that is presumably duet to his service-connected hepatitis C, the treatment evidence does not show that he is prescribed pain medication or receives pain management.  For these reasons, the Board concludes that the Veteran's service-connected hepatitis C does not require dietary restrictions or medication.  

The Board notes Veteran's arguments that his blood work should be considered.  The Board acknowledges that the Veteran has elevated liver values noted on various blood test results, but the only assessment of their severity is in the September 2003 VA examination report, in which the examiner stated the elevation was minimal.  While the June 2005 blood test results led to scheduling of a liver biopsy, they on their face do not describe the Veteran's liver function.  The November 2004 VA examiner stated that a biopsy was the necessary test to ascertain the extent of the Veteran's hepatitis C disability.  Moreover, the Board may not interpret the significance of the blood results with regard to the severity of the Veteran's service-connected hepatitis C or its affect on his functionality.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

While the Veteran argues that these results show that his service-connected disability has gotten worse, like the Board, he is not competent to interpret those results and how they reflect the severity of his service-connected hepatitis C.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Therefore, the only competent evidence of record available to the Board on the question of the meaning of the Veteran's blood work is the September 2003 VA examination report that reports that the Veteran's liver values showed minimal elevation.     
In light of the above evidence the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for service-connected hepatitis C.  An increased rating requires at a minimum, symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication.  While the Board determines that the Veteran has daily fatigue, malaise, and anorexia, the competent evidence does not establish that his service-connected disability requires dietary restruiction or continuous medication.  Additionally, the Board acknowledges that the Veteran has hepatomegaly and anorexia; however, while he exhibited weight loss in 2005, as discussed, the Board finds that a preponderance of the evidence is against a connection between the weight loss and his service-connected hepatitis C.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as reflected by the above discussion, the competent and probative evidence is against the Veteran's claim, and so the preponderance of the evidence is against the Veteran's claims for a rating in excess of 10 percent for service-connected hepatitis C.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  

Finally, an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected hepatitis C such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's symptoms are well within those contemplated by the rating schedule.  

The Board acknowledges the Veteran's complaints of pain, but determines that such complaints are within the rating criteria as pain is within the definition of malaise.  While the Veteran complains of pain that is severe to very severe, the Board finds that his assertions that his pain is that severe are not credible.  Even though treatment providers repeatedly document a pain level of 7, they do not comment on the Veteran's level of pain beyond noting the number.  The Veteran has not been prescribed pain medication and is not engaged in a treatment program to manage pain.  In September 2003, he described the pain as a dull, aching pain.  In November 2004, it was vague abdominal pain.  Thus, while the Board, at least for the purposes of this decision, concludes that his complaints of pain in the right upper quadrant are related to his service-connected hepatitis C, the Board does not find credible the lay assertions that the pain is severe or worse.  Accordingly, the Board concludes that the Veteran's complaints of pain are consistent with the feelings of bodily discomfort that come with the already-compensated fatigue and malaise.  

As for his complaints of mental confusion, and trouble sleeping, the September 2003 VA examiner documents the subjective complaint of mental confusion, but does not identify it as a symptom of the Veteran's service-connected hepatitis C.  It is also not so identified in treatment records.  With regard to the trouble sleeping, the Board notes that a March 2003 VA treatment record notes insomnia as one of the complaints with regard to the Veteran's depression.  Trouble sleeping is not specifically associated with the Veteran's service-connected hepatitis C by a competent medical professional.  Therefore, further consideration of an extra-schedular rating is not warranted in this case. 



ORDER

A rating in excess of 10 percent for service-connected hepatitis C is denied. 


REMAND

Reason for remand: To allow the AOJ opportunity to adjudicate the claim of entitlement to a TDIU rating raised by the record

While the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU; however, In this regard, the Veteran stated in his September 2004 notice of disagreement that he could no longer work due to his service-connected hepatitis C.  Therefore, in light of the Court's decision in Rice, VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disability.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the issue of entitlement to a TDIU rating is remanded for appropriate action by the AOJ.

Accordingly, the case is remanded for the following action:

1. The RO must provide the statutory and regulatory notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

2. The RO/AMC must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disability to include sending the Veteran an application for TDIU and an appropriate notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary. 

3. If the benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


